19-3205-cr
United States v. Spells
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 6th day of November, two thousand twenty.
Present:
                    ROBERT D. SACK,
                    ROBERT A. KATZMANN,
                    WILLIAM J. NARDINI,
                         Circuit Judges.


United States of America,

                          Appellee,

                    v.                                               No. 19-3205-cr

Ronnie Spells,
                          Defendant-Appellant.


 For Defendant-Appellant:                        Allegra Glashausser, Federal Defenders of
                                                 New York, New York, NY.

 For Appellees:                                  Jacqueline C. Kelly, Thomas McKay,
                                                 Assistant United States Attorneys, for Audrey
                                                 Strauss, Acting United States Attorney for the
                                                 Southern District of New York, New York,
                                                 NY.


          Appeal from an order of the United States District Court for the Southern District of New

York (Castel, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.
       Defendant Ronnie Spells appeals from an order entered September 27, 2019, denying his

motion for a reduced sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, 5222. We assume familiarity with the factual and procedural background

of this case and the issues on appeal. For the reasons that follow, we conclude that the district court

did not abuse its discretion in denying Spells’s motion, and we therefore affirm.

       Spells pleaded guilty in 2005 to various firearms offenses, a heroin offense, and — as is

most relevant here — one count of possessing at least five grams of cocaine base with intent to

distribute, in violation of the offense then set forth at 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii). On

October 4, 2006, the district court — the Honorable Gerard E. Lynch, who was then assigned to

the case — sentenced Spells to a total of 232 months’ imprisonment. Spells appealed and we

affirmed in part, vacated one aspect of the judgment of conviction, and remanded so that the district

court could reconsider its sentence in light of the Supreme Court’s intervening decisions in

Kimbrough v. United States, 552 U.S. 85 (2007), and Gall v. United States, 552 U.S. 38 (2007).

See United States v. Spells, 267 F. App’x 93, 94 (2d Cir. 2008). On remand, the district court

resentenced Spells principally to a total of 186 months’ imprisonment. Upon Judge Lynch’s

elevation to this Court, the case was reassigned to the Honorable P. Kevin Castel.

       On August 3, 2010, President Obama signed into law the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, 124 Stat. 2372. As relevant here, Section 2 of the Fair Sentencing Act modified

the statutory penalties for crack cocaine offenses, like the one for which Spells was sentenced, that

were subject to 21 U.S.C. § 841(b)(1)(B)’s mandatory sentencing range. 124 Stat. at 2372; see

United States v. Johnson, 961 F.3d 181 (2d Cir. 2020). Initially, the Fair Sentencing Act’s reforms

did not apply retroactively to defendants like Spells who had been sentenced prior to its passage.

See Dorsey v. United States, 567 U.S. 260, 273 (2012). Eight years later, however, President

Trump signed the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which made certain

provisions of the Fair Sentencing Act retroactive. In particular, Section 404 of the First Step Act


                                                  2
provides that, if a defendant was originally sentenced for a “covered offense” as defined by the

Act, a district court “may . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.” First

Step Act. § 404(b), 132 Stat. at 5222. Section 404 also provides that “[n]othing in [Section 404]

shall be construed to require a court to reduce any sentence pursuant to [Section 404].” Id. § 404(c),

132 Stat. at 5222.

       On July 25, 2019, Spells moved for a sentence reduction pursuant to Section 404 of the

First Step Act. The government opposed. On September 27, 2019, the district court denied Spells’s

motion in a written order. The district court concluded that Spells was eligible for Section 404

relief, but exercised its discretion to deny the motion. The district court noted that Section 404

“does not set forth the factors that a court should consider in exercising its discretion,” but

considered “the purpose of the statute,” “the reasons why the sentence was imposed in the first

place,” and the sentencing factors set forth at 18 U.S.C. § 3553(a). App’x 106–07. The district

court also reasoned that it was obligated to “consider the facts as they exist[ed]” at the time of its

decision on the Section 404 motion, rather than as they existed at the time of the original sentence,

and therefore also considered Spells’s post-sentencing conduct. App’x 107. The district court

denied the motion based on its conclusion that the original sentence was based on the “seriousness

and danger” of Spells’s firearms offenses, App’x 108, its conclusion that Spells’s “post sentence

conduct has been poor,” id., and based on the § 3553(a) factors, “all of which” were considered,

“even though not discussed,” by the district court, App’x 109. In particular, the district court noted

that Spells’s offenses “remain worthy of just punishment and his sentence promotes respect for the

law,” and that “[t]here remains a serious and important need to protect the public from further

crimes of the defendant.” Id.; see 18 U.S.C. § 3553(a)(2) (requiring the district court to consider

“the need for the sentence imposed . . . to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense,” and “to protect the public from further


                                                  3
crimes of the defendant”). Finally, the district court explained why, in its judgment, Spells

remained a significant risk for recidivism despite his increasing age.

        “Section 404 relief is discretionary,” Johnson, 961 F.3d at 191; see First Step Act § 404(c),

132 Stat. at 5222, and we review the denial of a motion for such relief for abuse of discretion, see

United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). “[T]he First Step Act does not

obligate a district court to consider post-sentencing developments,” but “a district court retains

discretion to decide what factors are relevant as it determines whether and to what extent to reduce

a sentence.” United States v. Moore, 975 F.3d 84, 92 n.36 (2d Cir. 2020).

        On appeal, Spells argues that the district court failed to explain why its decision was

supported by the sentencing factors set forth at 18 U.S.C. § 3553(a). But assuming without

deciding that the district court was required to consider the § 3553(a) factors in this context, it

remains the case that a district court is not required to “discuss every § 3553(a) factor

individually,” or to make “robotic incantations,” when making sentencing decisions. United States

v. Rosa, 957 F.3d 113, 119 (2d Cir. 2020). Instead, we “presume[] that the sentencing judge has

considered all relevant § 3553(a) factors and arguments unless the record suggests otherwise.” Id.

at 118. And we will not second-guess the weight that a district court has assigned to any particular

sentencing factor; instead, we will only “consider whether the factor, as explained by the district

court, can bear the weight assigned it under the totality of circumstances in the case,” and will

vacate a sentence only where it “cannot be located within the range of permissible decisions.”

United States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008) (en banc). Here, the district court

explained in its written order how specific § 3553(a) factors supported the denial of a discretionary

reduction. Nothing in the record suggests that the district court failed to consider any relevant

factors in arriving at its decision or that it assigned impermissible weight to any one factor.

        Spells suggests that the only factors the district court discussed actually favored a sentence

reduction. While it is true that the district court noted the reduced recidivism risk of crack offenders


                                                   4
in general, the district court also relied on factors more particularized to Spells’s case, like his

firearms convictions and his poor post-sentence conduct, that supported the district court’s

conclusion that the goals of just punishment, promoting respect for the law, and protecting the

public weighed against granting the motion. The fact that the district court also discussed evidence

that might weigh in Spells’s favor did not make its overall decision less reasonable.

       Finally, while Spells objects that the district court failed to explain why, in particular, his

proposed sentence reduction was unwarranted, “we never have required a District Court to make

specific responses to points argued by counsel in connection with sentencing.” United States v.

Bonilla, 618 F.3d 102, 111 (2d Cir. 2010). Instead, the district court “must satisfy us only that it

has considered the party’s arguments and has articulated a reasonable basis for exercising its

decision-making authority.” Id. The district court did so here.

       Spells also argues that it was an abuse of discretion to deny his motion because the First

Step Act was enacted to grant relief to those sentenced under the pre-Fair Sentencing Act regime,

when the statutory penalties for crack cocaine offenses were even harsher, especially relative to

those for powder cocaine offenses, than they are today. And, Spells points out, one of the stated

goals of Judge Lynch’s original sentence was the avoidance of unwarranted sentencing disparities

with similarly situated crack offenders. Spells reasons that the same principle favors a lower

sentence today, after the passage of the First Step Act. But it is clear that, notwithstanding the

broad purposes of the First Step Act in favor of sentencing relief for crack cocaine offenders, see

Johnson, 961 F.3d at 191, Section 404 does not require a court to grant relief in any particular case,

see First Step Act § 404(c), 132 Stat. at 5222. It follows that, in some cases, a district court may

properly deny a Section 404 motion because of a defendant’s particular circumstances, even

though that means leaving in place a sentencing disparity of the type Section 404 authorizes district

courts to address. The district court in this case acknowledged that Section 404 reflected

Congress’s “concerns that some sentences imposed in the past may be too long in view of the


                                                  5
unwarranted disparity” between crack and powder cocaine sentences, but — as discussed above

— also adequately explained why, in its judgment, a sentence reduction was not warranted in this

particular case. App’x 107.

       As we have explained, it is not for us to consider that decision afresh as though we were

the sentencing court. Instead, we must decide whether the district court abused its discretion in

denying Spells’s motion. On the record before us, we conclude that it did not. See Moore, 975 F.3d

at 93–94 (affirming denial of First Step Act relief where district court relied on post-conviction

disciplinary record).

       We have considered all of Spells’s arguments and found in them no basis for reversal. For

the reasons set forth above, the order of the district court is AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                6